 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTVA Terminals, Inc. and International Longshore-men's and Warehousemen's Union, Petitioner.Cases 21-CA-22068 and 21-RC-1693230 April 1984DECISION, ORDER, AND DIRECTIONOF FOURTH ELECTIONBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 27 October 1983 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, TVA Terminals, Inc., Wilmington, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1. Substitute the following for paragraph l(b).The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 54 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.' In concluding that the Respondent's manager, Cowan, unlawfully in-terrogated employee Lazo concerning his voting preference in the forth-coming election, the judge remarked, "Entirely aside from the fact that itwas not an isolated instance of coercive conduct, I am not satisfied thatsuch an employer's inquiry as to how an employee intends to vote in asecret ballot representation election should ever be excused on thatground." We adopt the judge's conclusion that the Respondent's interro-gation violated Sec. 8(aXl) in the circumstances of this case, but find itunnecessary to pass upon the quoted remark.0 Par. I(b) of the recommended Order requires the Respondent tocease and desist from threatening employees, inter alia, with conduct evi-dencing an unwillingness to reach a collective-bargaining agreement ifthe employees select the Union to represent them. We note that the com-plaint contains no allegation that the Respondent engaged in this con-duct, and that the parties did not directly litigate this issue. Nevertheless,the judge found that Supervisor Cowan told the unit employees at ameeting on 3 March that if they voted for the Union he would negotiatestrictly with the Union and not the employees. Because this statement issusceptible to an interpretation that the Respondent would negotiate onlywith the Union if it were voted in-a position consistent with the Re-spondent's bargaining obligations-we find that there is insufficient basisfor concluding that Cowan's statement was unlawful. Accordingly, weshall delete from par. I(b) of the recommended Order the requirementthat the Respondent cease and desist from threatening employees withthis conduct."(b) Threatening employees with adverse eco-nomic consequences if the employees select Inter-national Longshoremen's and Warehousemen'sUnion to represent them."2. Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that the election held 4March 1983 be set aside.[Direction of Fourth Election omitted from pub-lication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively interrogate employeesconcerning their activities or sympathies for Inter-national Longshoremen's and Warehousemen'sUnion.WE WILL NOT threaten you with adverse eco-nomic consequences if you select InternationalLongshoremen's and Warehousemen's Union torepresent you.WE WILL NOT promise employees additionalwork or a written contract as a substitute for a col-lective-bargaining agreement if you reject Interna-tional Longshoremen's and Warehousemen's Unionas your representative in a representation electionconducted under the National Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.TVA TERMINALS, INC.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This matter was heard on June 21, 1983, at Los Angeles,270 NLRB No. 49284 TVA TERMINALSCalifornia.' The charge in Case 21-CA-22068 was filedagainst TVA Terminals, Inc. (Respondent) by the Inter-national Longshoremen's and Warehousemen's Union(Union) on March 16. A complaint based on that chargewas issued on behalf of the General Counsel of the Na-tional Labor Relations Board (NLRB or Board) by theRegional Director for Region 21 of the Board on April28 alleging that the Respondent had violated Section8(aX1) of the National Labor Relations Act (the Act).The Respondent filed a timely answer dated May 2. OnMay 26, the Acting Regional Director for Region 21issued a supplemental report on objections (supplementalreport) in Case 21-RC-16932, involving the same parties,in which it was concluded that, as the factual issuesraised by certain of the Union's election objections wereclosely related to the issues raised by the complaint case,it was appropriate to consolidate the two cases for hear-ing and decision and an order to that effect issued simul-taneously.On the entire record, including my observation of thewitnesses who testified at the hearing, and my carefulconsideration of the posthearing briefs filed by the Gen-eral Counsel and the Respondent, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a California corporation, receives,stores, and ships baled cotton at its Wilmington, Califor-nia place of business. The Respondent annually pur-chases and receives goods valued in excess of S50,000 di-rectly from suppliers located outside California in itsnormal business operations. The Respondent has been atrelevant times an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce, or a businessaffecting commerce, within the meaning of Section 2(6)and (7) of the Act. On the basis of the foregoing, I findthat the Respondent meets the Board's applicable nonre-tail, direct inflow standard and that it would effectuatethe purposes of the Act for the Board to exercise its ju-risdiction in connection with the labor dispute involvedhere.II. LABOR ORGANIZATIONThe Union has been a labor organization within themeaning of Section 2(5) of the Act at relevant times.III. THE ALLEGED UNFAIR LABOR PRACTICESA. PleadingsThe complaint alleges that the Respondent violatedSection 8(aXl) of the Act by the conduct of its generalmanager Wynn A. Cowan Jr. (Cowan). It alleges thatCowan unlawfully interrogated employees on an un-known date in February, and again about March 3; thathe threatened employees with the loss of work and busi-ness and other reprisals about March 2 or 3; that hepromised the employees there would be increased workand earnings, and that he would negotiate an agreement' Unless shown otherwise, all dates are 1983.directly with them if they did not select the Union astheir collective-bargaining representative; and that hetold employees in January or February that they did notreceive wage increases because they gave affidavits in aprior Board proceeding. The Respondent's answer deniesthe alleged unfair labor practices. No affirmative de-fenses are alleged.The Acting Regional Director's report in Case 21-CA-16932 discloses that a third representation electionwas conducted in that case on March 4.2 The officialtally of ballots served after the March 4 election reflectsthat seven ballots were cast against representation by theUnion, three ballots were cast for representation, and oneballot was void. On March 14, the Union filed timely ob-jections to conduct affecting the results of the March 4election.8Included in the Union's objections to the thirdelection were allegations that the Respondent had inter-rogated employees concerning their union activities andsympathies, and had threatened employees with the lossof work. The Acting Regional Director concluded thatthese objections were closely related to the complaint al-legations and ordered the cases consolidated. The evi-dence offered in connection with the complaint allega-tions is the only evidence offered to support the objec-tions.B. Background InformationAs noted, the Respondent's business is the receiving,storing, and shipping of baled cotton. Approximately 26shippers use the Respondent's services. Generally speak-ing, the Respondent's operations are seasonal. The peakperiod lasts from October through February or March.The Respondent's two main facilities are located inWilmington, California, and are known as warehouse no.16 and no. 17. These warehouses are divided into threecompartments of 40,000 square feet of storage spaceeach. Cowan maintains an office in the front portion ofno. 17. Cowan, who became the Respondent's managerin April 1982, is a statutory supervisor as is DennisKunkle, the Respondent's warehouse supervisor. StevenSchwab, one of the key General Counsel witnesses here,was alleged in a prior unfair labor practice case to havebeen a statutory supervisor responsible for several unfairlabor practices, but it appears that his authority as aworking foreman was altered and the parties were ableto stipulate as to his eligibility to vote in the third elec-tion. The no. 17 office area is also the work location fortwo clerical employees and another individual who isconcerned primarily with the Respondent's inventory' According to the supplemental report, the first election, conductedon March 11, 1982, pursuant to a Stipulation for Certification Upon Con-sent Election, resulted in an unfavorable vote for representation and wasset aside pursuant to the parties' stipulation that certain of the Union'spostelection objections had "arguable merit." The tally of ballots for thesecond election, conducted on June 3, 1982, was not served until Novem-ber 10, 1982, and it, likewise, reflected an unfavorable result for theUnion. However, the second election was also set aside pursuant to theparties' February 17 stipulation that the Union's timely objections had"arguable merit."I It was specifically concluded in the supplemental report that therewas a delay in the receipt of the objections which was attributable to thepostal service. No claim was made before me that the objections werenot timely filed.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand its location. In addition, the Respondent rents ware-house space in no. 13, located directly across from no.16, and warehouse space in a noncontiguous area knownas the Foreign Trade Zone. The Respondent also pro-vides labor for loading and unloading in an area knownas the Team Track but there is no storage facility in thatarea.At the relevant times, the Respondent employed ap-proximately 11 unit employees who load and unload thecotton bales using mechanized lifts. Generally, the cottonarrives at the Respondent's warehouses by truck or con-tainer. Although the unit employees could familiarizethemselves with the name of each particular shipperfrom the accompanying shipping documents, there is noindication that they have reason to be concerned withsuch information. Instead, they generally concern them-selves with a letter mark contained on the cotton balesand the shipping documents. Nevertheless, it is pertinentthat, during the 1982-1983 season, approximately 20 per-cent of the cotton received for storage at no. 16 and no.17 came from a single shipper named Calcot.C. Chronology of Relewnt Events4As noted above, the third representation election inCase 21-RC-16932 was scheduled for March 4, follow-ing the parties' February 17 stipulation to set aside thesecond election on the ground that the Union's objec-tions thereto had "arguable merit." All of the events in-volved here occurred between the beginning of the yearand the March 4 election.In a conversation which reportedly occurred in lateJanuary or early February, Schwab expressed dissatisfac-tion to Cowan because he had not received the same payraise recently granted to the other employees. Cowan re-minded Schwab that he, nevertheless, was earning 50cents per hour more than the other unit employees.Schwab responded that he had been promised a $1-per-hour differential as the working foreman. Schwab alsoargued that he had been a "company man," excelling inhis job and that he deserved the same 50-cent-per-hourraise. Schwab told Cowan that he "did what the compa-ny wanted in going non-union" and that it was not fair' There are significant conflicts in the testimony concerning the inci-dents reported in this subsection. Steven Schwab and Raul Lazo, theGeneral Counsel's witnesses, appeared sincere and trustworthy while tes-tifying. By contrast, the testimony of Cowan and Kunkle, the Respond-ent's witnesses, is laced with occasional conflicts and inconsistencies andcertain significant points were elicited by means of leading and highlysuggestive questions. In addition, the almost neutral tone of Cowan's re-marks at the March 3 employee meeting--discussed below-as portrayedby the direct testimony of Cowan and Kunkle does not comport withother undisputed evidence including Kunkle's own acknowledgment oncros-examination that Cowan's remarks at the meeting included hostileassertions that he did not need outsiders telling him how to run his busi-ness. Furthermore, Cowan's denial-noted below-that he was awarethat Schwab had given an NLRB affidavit is highly improbable in thetotal circumstances of this case. Finally, the fact that Lazo, who was stillemployed by the Respondent at the time of the hearing, testified contraryto Cowan, his supervisor, lends some strength to his reliability. For thesereasons, it was concluded that, to the extent there was a conflict in theevidence, the testimony of Schwab and Lazo represented the more reli-able version of the events reported here. However, the findings concern-ing the March 3 meeting is a composite of the undisputed testimony of allfour witnesses and the credited testimony of Schwab and Lazo on disput-ed points.for him to be bypassed. Schwab claims that Cowan re-plied to his appeal by saying that he had "hurt the com-pany with the prior affidavit that [he] gave to theNLRB." Cowan's reference, Schwab believes, was to aJune 1982 affidavit prepared in the offices of the Re-spondent's labor consultant. Schwab said that he alsoprovided a copy of the affidavit to the Respondent'scounsel in this proceeding.Cowan claimed that he was unaware that Schwab hadprovided an affidavit to the NLRB. He also denied thatSchwab was initially bypassed for the pay increase be-cause he had given an affidavit to the NLRB. It is undis-puted that Schwab was granted the pay increase soonafter this conversation when Cowan confirmed thatSchwab had earlier been promised the larger differential.In February, Schwab went to the office at no. 17 inconnection with his work. Cowan, his wife, and thesister of Cowan's wife (identified as the two clericals)were present. Schwab claims that Cowan asked his opin-ion at this time as to how he thought the representationelection would turn out. Schwab told Cowan that hethought that the vote would be about 50-50. Cowan thenasked if Schwab knew who was eligible to vote. AfterSchwab replied affirmatively, the conversation ended.Cowan denied that he had any conversation withSchwab about how the employees would vote. Neitherof the clerical employees testified.About 3 p.m. on March 2, Cowan approached RaulLazo, a unit employee, near a warehouse ramp. No oneelse was present. Cowan told Lazo that he was going toneed his vote in the March 4 election and that it wouldbe to Lazo's advantage if he voted against the Union.Lazo's only response was "okay" and the conversationended. The substance of this conversation is essentiallyundisputed as is another similar conversation betweenCowan and Lazo the following day. Neither conversa-tion is alleged as an unfair labor practice but they areprobative of the fact that Cowan was openly opposingthe Union.On the morning of March 3, the day before the thirdelection, Cowan met with nearly all of the unit employ-ees in his office. Warehouse Supervisor Kunkle was alsopresent. During the meeting, Cowan told the employeesthat he felt that he had treated them all fairly and, forthat reason, he felt they did not need union representa-tion. Cowan said that if the employees "went union" amajority of the cotton stored with the Respondent wouldnot be there and that work would slow down. Cowancontinued telling the employees that he expected addi-tional cotton for storage from Calcot, one of the new ac-counts that Cowan had secured, but that Paul Couch, aCalcot executive Cowan had known for several years,would not store additional cotton in the Respondent'swarehouses if the employees unionized because it wouldbe "disadvantageous" to Calcot. Cowan explained thatthe Respondent would lose its advantage because itsrates would be too high. Mention was also made of thefact that some shippers were concerned over the electionresults because they feared that they might not be able togain access to their stored cotton in the event of a strikeas had occurred, Cowan claimed, at some other ware-286 TVA TERMINALShouses. In addition, Cowan said that the Respondentcould not expect to get Commodity Credit Corporationcotton for storage if the employees unionized. Cowansaid that if the employees voted against the Union theycould expect to receive enough cotton from Calcot tokeep them busy during the off season. Cowan invitedquestions and several followed. One employee, MarkVan Der Kay, asked if Cowan would negotiate an agree-ment directly with the employees. Cowan replied that itwould be possible to "work up a contract with the em-ployees" if they "were to go non-union," but that "hishands were tied" during the election proceedings.Kunkle said that Cowan "left [that question] kind ofopen." Nevertheless, Cowan told the group that if theyvoted for representation he would negotiate strictly withthe Union and not the employees.After the meeting, Cowan approached Lazo in one ofthe warehouses. No one else was present. At this time,Cowan remarked to Lazo that he had heard about a con-versation between Lazo and another employee in whichLazo had expressed concern about a wage decrease at anearby firm in the course of a labor dispute. Cowan toldLazo not to worry. Cowan went on-according toLazo-to point out that the cotton bales in the particulararea of the warehouse "comes from Calcot." Cowanthen added that Calcot's cotton would not be there if theemployees "went union." Cowan told Lazo that the Re-spondent was awarded Calcot's account after a labor dis-pute at the warehouse where Calcot previously stored itscotton had interfered with Calcot's access to its cotton.Although Cowan generally denied that he ever stated toany employees that Calcot would not store its cotton inthe Respondent's warehouse if the employees opted forthe Union, Cowan did not specifically testify concerningthis conversation.Approximately 2 hours later, Cowan stopped Lazo ashe was driving up a warehouse ramp. On this occasionCowan asked Lazo how he intended to vote. Lazo saidthat he did not know. Cowan told Lazo that it would be"advantageous" to him to vote against the Union.Cowan also told Lazo that if the Union won most of thecotton would not be there and the work would slowdown. Cowan did not specifically testify concerning thisconversation but he denied generally asking any employ-ee other than Schwab about their voting plans."D. Additional Findings and ConclusionsIn his brief, the General Counsel argues that Cowan'sremark about Schwab's affidavit is coercive and that itshould be remedied because it would tend to discourageemployees from giving testimony under the Act. TheGeneral Counsel also asserts that Cowan's inquiry toSchwab about the possible election results and his in-quiry to Lazo about his voting intentions are both coer-cive even in the absence of any accompanying threats orpromises as Cowan gave no assurance against any repris-al. The General Counsel feels that Cowan's contempora-neous remark to Lazo that the Respondent would loses Interestingly, Schwab mid that neither Cowan nor any other supervi-sor aked him how he planned to vote and he never overheard any super-visor ask any other employee about voting.the Calcot cotton if the employees voted for the Union-a separate unlawful remark in the General Counsel'sview-underscores the coercive nature of Cowan's in-quiry concerning Lazo's voting intentions. The GeneralCounsel also argues that Cowan's remarks at the March3 meeting were unlawful because they were designed toconvey the notion that employees would suffer economi-cally if they voted for the Union, namely, the loss of theexisting Calcot work, but that they would benefit eco-nomically from added Calcot work if they rejected theUnion. Finally, the General Counsel believes that Cowaneffectively promised to deal directly with the employeesin order to induce them to forego representation.Apart from its credibility arguments seeking the con-clusion that the events detailed above did not occur asreported by Schwab and Lazo, the Respondent advancesother legal and factual arguments. With respect to theissue concerning Schwab's affidavit, the Respondent con-tends that "there is absolutely no evidence that Cowantold Schwab that he did not receive a wage increase be-cause of his affidavit." The Respondent also asserts thatthe evidence is insufficient to warrant the conclusion thatthe Respondent "promised [to] negotiate a collective bar-gaining agreement directly with [the employees] inreturn for their rejection of the Union." Both of thesecontentions are grounded upon a careful comparison ofthe complaint language with some of the testimony inthe case. The Respondent also asserts that even if it isassumed that the election result and voting intention in-quiries occurred as reported by Schwab and Lazo, re-spectively, the questions were not unlawful because theywere not coercive. In this regard, the Respondent arguesthat Schwab was merely asked for his "opinion" and theLazo voting interrogation was an "isolated instance"which lacked any coercive quality. As to Cowan's con-duct at the March 3 meeting, the Respondent argues thathis remarks did not threaten any loss of work if the em-ployees selected the Union or promise more work if theyrejected the Union. Instead, the Respondent contendsthat the uncontested evidence shows that Calcot's workfor the season was completed and that, in any event, Cal-cot's work simply was not of sufficient magnitude tocause employee concern one way or the other.I find, in agreement with the Respondent, that the evi-dence does not show that Schwab or other employeesdid not "receive wage increases that they otherwisewould have received because they had given affidavits tothe Board ...." At most, the credited evidence ofSchwab shows only that Cowan verbalized his judgmentthat Schwab's affidavit had hurt the Respondent's posi-tion in the prior unfair labor practice proceeding inwhich Schwab was alleged to be an agent of the Re-spondent. Even assuming that there is no impediment tofinding an unfair labor practice because of the wide gapbetween the conduct alleged and the conduct proven, Iremain unconvinced that the disputed remark, viewedobjectively, would have the tendency to interfere with,restrain, or coerce employees. Although it may be truethat a similar remark, properly pled, could, in anothersetting, warrant a different conclusion, the total circum-stances here fail to demonstrate that Cowan's statement287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas designed to frighten Schwab. Rather, the evidenceshows that the disputed remark was the product ofSchwab's argument that he was deserving of a pay in-crease, in part, because of his loyal antiunion conductand attitudes. To the extent that Cowan's remark aboutthe affidavit might have had any coercive effect, I findthat it was quickly overcome when Cowan agreed toverify the pay differential commitment made to Schwab,and the further fact that Schwab actually received theincrease shortly thereafter. Accordingly, it is concludedthat Cowan did not violate Section 8(aXl) in an mannerby his remark to Schwab about his affidavit.Similarly, Cowan's question to Schwab about the elec-tion results is not coercive. Even assuming that Schwabmay become sympathetic toward the Union, it is difficultto perceive how the election result question conveyedany displeasure on Cowan's part with Schwab's activitiesor how it discouraged him or any other employee fromengaging in union activity. Compare PPG Industries, 251NLRB 1146 (1980). Accordingly, it is concluded thatCowan's election result inquiry to Schwab did not vio-late the Act.The General Counsel has met the required burden ofproving the remaining allegations. Cowan's claim at theMarch 3 employee meeting that most of the cottonstored in the Respondent's warehouses would not bethere if the employees "went union" was not groundedon any objective appraisal made known to the employ-ees. Rather, it is clear from the credited evidence thatCowan was speculating about how Couch from Calcotwould react to storing cotton in a unionized warehouseon the basis of nothing more than their long acquaint-anceship and even further conjecture about the Respond-ent's own rate structure in the event of unionization. Thecontrast pictured by Cowan to the effect that employeeswould have off season work if they voted against theUnion serves to emphasize the conclusion I have madethat Cowan's remarks at the March 3 meeting were spe-cifically designed to intimidate the employees. A similarcontrast is seen in his further remarks that he could"work up a contract" if the employees rejected theUnion but that he would negotiate strictly with theUnion if the employees voted the other way. In both in-stances, the message from Cowan's remarks is unmistak-able-selecting the Union would mean less work and amuch more difficult negotiating posture; rejecting theUnion would mean more work and a much easier negoti-ating posture. The Respondent's claim that it had alreadyreceived all of the work from Calcot it was going to re-ceive during the 1982-1983 season is probative only ofthe credibility issues raised by the conflicting testimony.Clearly, this fact, if true, does not prove that Cowan didnot use the carrot and stick argument grounded on Cal-cot's work in the course of the March 3 meeting. TheRespondent's claim that the employees "knew" theCalcot work was no longer coming in because the truckswhich hauled Calcot's cotton had not been evident re-cently is indicative of limp nature of this entire argu-ment.Cowan's remarks at the March 3 meeting do not fallwithin the protection of Section 8(c) of the Act becausethey cannot be legally characterized as "carefullyphrased" predictions based on objective facts designed toconvey the Respondent's belief "as to demonstrablyprobable consequences beyond the [the Respondent's]control ...." NLRB v. Gissel Packing Ca, 395 U.S.575, 618 (1969). It is concluded that Cowan's remarks atthe March 3 meeting were impermissible threats andpromises which violated Section 8(a)(l1) of the Act.In addition, Cowan's remark to Lazo shortly followingthe meeting to the- effect that Calcot's cotton would notbe stored at the Respondent's warehouse is merely a con-tinuation of the same unlawful theme he played 2 hoursearlier in the meeting with all of the employees. Accord-ingly, it is concluded that Cowan's remark to Lazo indi-vidually was also a threat of adverse consequences if theemployees "went union" and violated Section 8(aXl) ofthe Act.I also reject the Respondent's claim that Cowan's in-quiry as to which way Lazo intended to vote should beoverlooked as an isolated incident. Factually, that claimitself is unsupportable where, as here, it occurred on thesame day that Cowan made the other unlawful threatsand promises found above. However, entirely aside fromthe fact that it was not an isolated instance of coerciveconduct, I am not satisfied that such an employer's in-quiry as to how an employee intends to vote in a secret-ballot representation election should ever be excused onthat ground. Moreover, it is impossible to perceive ofany justification for such an inquiry especially on the daybefore a scheduled election designed to resolve a ques-tion concerning representation. I conclude, therefore,that Cowan's interrogation of Lazo concerning hisvoting intention was coercive and that it violated Section8(aXl) of the Act.With respect to the alleged objections to the March 4election, it is the Board's usual policy that serious unfairlabor practices during the critical period prior to theelection are, a fortiori, grounds for setting aside electionresults if timely objections are filed. All of the unfairlabor practices found herein occurred on the day beforethe third election in connection with the employer's elec-tion campaign. In these circumstances, it is fair to con-clude that the Respondent sought to maximize the effectof its unlawful conduct on the election outcome, and it isreasonable to infer that the election result was tainted bythe Respondent's unlawful conduct. Accordingly, theUnion's objections to the result of the third election aresustained. It is recommended that the third election beset aside and that a new election be conducted at a timedeemed appropriate by the Regional Director. It is fur-ther recommended in this connection that the RegionalDirector include in the notice of election to be issued thefollowing paragraph consistent with the Board's deci-sions in Lufkcin Rule Co, 147 NLRB 341 (1964); BushHog, Inc., 161 NLRB 1575 (1966):Notice to All VotersThe election conducted on March 4, 1983, wasset aside because the National Labor RelationsBoard found that certain conduct of the Employerinterfered with employees' exercise of a free andreasoned choice. Therefore, a new election will be288 TVA TERMINALSheld in accordance with the terms of this notice ofelection. All eligible voters should understand thatthe National Labor Relations Act, as amended,gives them the right to cast their ballots as they seefit, and protects them in the exercise of this right,free from interference by any of the parties.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices of the Respondent found toexist in section III above, occurring in connection withthe Respondent's operations described in section I above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving concluded that the Respondent has violatedthe Act in the manner specified above, it is recommend-ed that the Respondent be required to cease and desisttherefrom and to post the notice to employees in orderto apprise employees of their rights and to effectuate thepurposes of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer within the meaningof Section 2(2) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By coercively interrogating an employee, threaten-ing employees with adverse consequences if they votedfor the Union, and promising employees benefits in theform of added work and a written agreement, the Re-spondent engaged in unfair labor practices within themeaning of Section 8(aX1) of the Act, and engaged inconduct which affected the results of the March 4, 1983representation election.4. The Respondent did not violate the Act in anyother manner.5. The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of theAct.On these findings of fact and conclusions of law andon entire record, I issue the following recommended66 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them uWll be deemed waived for all pur-pOLORDERThe Respondent, TVA Terminals, Inc., Wilmington,California, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Coercively interrogating its employees concerningtheir activities or sympathies for International Long-shoremen's and Warehousemen's Union.(b) Threatening employees with adverse economicconsequences or conduct evidencing an unwillingness toreach a collective-bargaining agreement if the employeesselect International Longshoremen's and Warehouse-men's Union to represent them.(c) Promising employees that they will receive addi-tional work or that it will prepare a written contract as asubstitute for a collective-bargaining agreement if theyreject International Longshoremen's and Warehouse-men's Union as their representative in a representationelection conducted under the Act.(d) In any other like manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at all of its locations in the Wilmington, Cali-fornia area copies of the attached notice marked "Appen-dix."7Copies of the notice, on forms provided by theRegional Director for Region 21, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director of Region 21 within20 days from the date of this Order what steps the Re-spondent has taken to comply with its terms.IT IS FURTHER ORDERED that the election conductedon March 4, 1983, in Case 21-RC-16932, be set aside andthat said case be remanded to the Regional Director forRegion 21 for the purpose of conducting a new electionat such time as he deems the circumstances permit thefree choice of a collective-bargaining representative.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges other unfairlabor practices not specifically found herein.I If this Order is enforced by a Judgment of a United Sates Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeal Enforcing an Order of the Nation-al Labor Relations Board."289